Case 1:19-cr-00514-RM Document 35 Filed 03/30/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case Number: 19-cr-514-RM

UNITED STATES OF AMERICA,

Plaintiff,

v.

GLENN BEACH,

Defendant.

____________________________________________________________________

          DEFENDANT’S MOTION TO RESTRICT DOCUMENT NO. 32
____________________________________________________________________

        Defendant Glenn Beach, by and through counsel, respectfully moves to restrict

Document No. 32, all exhibits attached thereto, any order revealing the contents of that

document, and the brief filed in support of this motion, for the reasons stated in the brief

filed in support of this motion. The defendant requests a “Level 2" Restriction which

would make the document, all exhibits attached thereto, any order reveling the contents

of that document and the brief filed in support of this motion, “access limited to the filing

party, the affected defendant(s)(there are none other than Mr. Beach), the government,

and the court.”


DATED: March 30, 2020.




                                              1
Case 1:19-cr-00514-RM Document 35 Filed 03/30/20 USDC Colorado Page 2 of 2




                                  Respectfully submitted,

                                  __s/ Nathan Chambers
                                  Nathan Chambers
                                  303 16th Street, Suite 200
                                  Denver, CO 80202
                                  Telephone: (303) 825-2222
                                  E-mail: nchambers@nathanchamberslaw.com
                                  ATTORNEY FOR DEFENDANT




                              CERTIFICATE OF SERVICE

     I hereby certify that on March 30, 2020, I presented the foregoing to the Clerk of the
Court for filing and uploading to the CM/ECF system which will send notification of such
filing to all counsel of record



                                         By:    s/Nathan D. Chambers
                                                Nathan D. Chambers




                                            2
